Interim Decision #2278

MATTER OF JALIAWALA

In Deportation Proceedings
A-20650284

Decided by Board April 12, 1974
Where the respondent in deportation proceedings fails to appear at a hearing
reopened at his request and for his benefit, whether or not to grant a
continuance rests within the discretion of the immigration judge. Where, as in
the instant case, deportation proceedings were reopened upon request of
respondent to permit him to apply for section 245 adjustment of status; his
wife failed to appear with him at the reopened hearing, as requested; the
hearing was rescheduled at which time they both failed to appear and
respondent's attorney was unable to offer any reason or explanation as to
their failure Lo appear, there was no abuse of discretion by the immigration
judge in denying respondent's application for lack of prosecution.
CHARGE:
Order: Act of 1952—Section 241(aX9) [8 U.S.C. 1251(a)(9)]—Non-immigrantFailed to comply with conditions under which admitted.

ON BEHALF OF SERVICE:

ON BEHALF OF RESPONDENT:
Peter R. Scalise, Esquire
134 North LaSalle Street

Irving A. Appleman
Appellate Trial Attorney

Chicago, Illinois 60602

This is an untimely appeal from an order of an immigration
judge denying respondent's application for adjustment of status
under section 245 of the Immigration and Nationality Act and
reinstating the privilege of voluntary departure. The appeal will
be dismissed for lack of jurisdiction as untimely.
Respondent is a 22-year-old married male alien, a native and
citizen of Pakistan, who was admitted to the United States on or
about August 19, 1970 as a nonimmigrant student. On August 14,
1973, after a hearing before an immigration judge at which he was
represented by other counsel, he was found to be deportable for
failure to comply with the conditions of his admission and was
granted the privilege of voluntary departure. Appeal was waived
and the immigration judge's order became final.
664

Interim Decision #2278
On November 14, 1973, on respondent's unopposed motion, the
immigration judge ordered the proceedings reopened in order that
respondent might apply for adjustment of status under section 245
of the Act, on the basis of an approved immediate relative visa
petition filed in his behalf by his United States citizen wife. A
reopened hearing was scheduled for February 11, 1974 and respondent was notified and requested to bring his wife with him.
He did not bring his wife and the hearing was rescheduled for
February 22, 1974. At that time, respondent's attorney appeared,
but neither respondent nor his wife showed up. Respondent's
attorney was unable to give any reason for the failure to appear.
The immigration judge entered an order denying the section 245
application for lack of prosecution and reinstating the voluntary
departure privilege. A notice of appeal from that order was filed by
present counsel on March 15, 1974. The notice of appeal is clearly
untimely, 8 CFR 24221.
We have carefully examined the record to see if there is any
reason why we should take this case on certification under 8 CFR
3.1(c). We find none. No brief on appeal has been filed. No reason is
given to explain why the appeal is untimely. The notice of appeal
asserts merely that the immigration judge's order was harsh and

constituted an abuse of discretion because it failed to afford the
respondent an opportunity to explain why he could not be present
at the reopened hearing Even now, on this attempted appeal, no

effort is made to present any good reason or even any explanation
why the respondent failed to appear.
When a respondent fails thus to appear at a hearing reopened at
his request and for his benefit, whether or not to grant a continuance rests within the sound discretion of the immigration judge.
On this record, we cannot say that the immigration judge abused
his discretion in denying the section 245 applicatiOn for failure to

prosecute. We do not regard his action as harsh. Quite the
contrary, it seems to us that he was quite generous, under the
circumstances, in reinstating the privilege of voluntary departure
at all.
ORDER: The appeal is dismissed for lack of jurisdiction as
untimely.

665

